IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-52,515-04


EX PARTE FELIX ROCHA





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 721569-C IN THE 338TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per Curiam.  

O R D E R


 This is a subsequent application for a writ of habeas corpus filed pursuant Texas Code
of Criminal Procedure, Article 11.071, Section 5.  Applicant presents a claim of ineffective
assistance of counsel for failing to investigate, discover, and present significant mitigation
evidence at his trial.  He also asserts that the application meets the requirements of Article
11.071, Section 5(a)(3), and should therefore not be dismissed as an abuse of the writ but be
considered by this Court.

	In November 1998, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Rocha v. State, 16 S.W.3d 1 (Tex.
Crim. App. 2000).  On July 11, 2000, applicant filed his initial application for a writ of
habeas corpus pursuant to Article 11.071.  We denied relief.  Ex parte Rocha, No. 52,515-01
(Tex. Crim. App. Sept. 11, 2002).  Applicant filed his first subsequent application for a writ
of habeas corpus on December 13, 2000, and this Court dismissed the application as an abuse
of the writ.  Ex parte Rocha, No. 52,515-02 (Tex. Crim. App. Sept. 11, 2002).  A second
subsequent application was filed with the convicting court on March 24, 2005, and it was
also dismissed by this Court as an abuse of the writ.  Ex parte Rocha, No. 52,515-03 (Tex.
Crim. App. March 7, 2007).
	We have reviewed the application and find that the allegations do not satisfy the
requirements of Article 11.071, Section 5 (a)(3).  Therefore, we dismiss this application as
an abuse of the writ.
	IT IS SO ORDERED THIS THE 17TH DAY OF DECEMBER, 2008.

Do Not Publish